Citation Nr: 0824605	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type 2. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970, with subsequent service in the National Guard.  
He served in the Republic of Vietnam from April 20, 1968 to 
April 18, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO denied service 
connection for PTSD and hypertension, to include as secondary 
to diabetes mellitus, type 2.  The veteran timely appealed 
the RO's March 2004 rating action to the Board. 


FINDINGS OF FACT

1.  There is no verified stressor event to support a 
diagnosis of PTSD.

2.  Competent clinical evidence of record does not establish 
that hypertension was manifested to a compensable degree 
within a year of service discharge, or that it is 
etiologically related to service, to include service-
connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1154(b) 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  The criteria for establishing service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5013A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification should also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issues on appeal, VA provided the veteran 
with pre-adjudication notice on the Pelegrini II VCAA 
elements in letters, dated in January 2004 and July and 
November 2005.  The letters informed the veteran to let VA 
know of any evidence he thought would support his claims.  
They also informed the veteran that it was his responsibility 
to make sure that VA received all requested records not in 
the possession of a Federal entity, and told him where to 
send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the RO 
may not have provided timely notice of all five elements 
discussed in Dingess (particularly notice regarding 
disability ratings and effective dates), this notice was 
eventually provided in a March 2006 letter.  Whether such 
notice was timely or late is inconsequential as issues 
involving disability rates and effective dates are not 
pertinent here, where service connection is denied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The veteran was 
provided pre-adjudication VCAA notice via the January 2004 
letter, with subsequent notice in letters dated in July 2005, 
November 2005, and July 2006. 
	
       Duty to Assist

Regarding VA's duty to assist the appellant with his service 
connection claims on appeal, relevant service medical and 
personnel records, post-service VA and private treatment and 
examination reports and statements of the veteran have been 
associated with the claims files.  With respect to the 
veteran's claim for hypertension as secondary to service-
connected diabetes mellitus, VA scheduled the veteran for a 
QTC examination to determine the etiological relationship, if 
any, between the two aforementioned disabilities.  This 
examination was performed in April 2006.  A copy of said 
examination report has been associated with the claims files. 

On VCAA response form, dated in August 2005, the veteran 
indicated that he did not have any further information to 
submit in support of the instant service connection claims, 
and requested that the Board process his appeal. 

Regarding the claim for service connection for PTSD, the RO 
sought to confirm the veteran's claimed in-service stressors 
with the [United States] Joint Service Research Records 
Center (JSRRC).  A reply from JSRRC, dated in July 2005, has 
been associated with the claims files, the contents of which 
are discussed in the decision below.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 
(Fed. Cir. 2004).

II.  Relevant Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain conditions, such as psychoses and cardiovascular 
disease, service connection may also be granted when the 
disorder is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability. Allen v. Brown, 
7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD." Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). 
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The fact that a veteran who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail. 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

III.  Analysis

       PTSD

The veteran contends that his current PTSD is the result of 
several stressful events that occurred while handling 
supplies in Phu Tai, Vietnam, such as viewing dead bodies on 
the roadside and seeing soldiers "brutalized."  He recalls 
that his unit was exposed to sniper fire while hauling fuel.  
(See, "Information in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder (PTSD) and VA 
outpatient treatment report, dated in March and July 2004, 
respectively).  

Service personnel records to include, but not limited to, the 
veteran's DD 214 reflect that the veteran served in the 
Republic of Vietnam with the United States Army from April 
20, 1968 to April 19, 1969.  On April 24 and 28th, 1968, the 
veteran was assigned to the 581st Supply Company Vietnam and 
USA Depot, Qui Nhon, Vietnam, respectively.  His military 
occupational specialties are listed as a powerman, equipment 
storage apprentice, and specialist.  He served in the Vietnam 
Counter Offensive Campaigns IV, V and VI, and Tet 1969 
Counter Offensive.  These records, however, do not denote 
that the veteran received any medals, awards or decorations 
indicative of combat.  

Service medical records reveal no complaints or findings 
indicative of a chronic psychiatric problem during service.  
Review of service medical records shows only one record that 
may even be perceived as indicating any possible psychiatric 
symptom.  In the summary section of a June 1967 Report of 
Medial History, an examiner included a notation indicating 
that the veteran felt nervous.  Aside from this singular 
notation, the appellant's service medical records are 
otherwise devoid of any psychiatric treatment, diagnosis, or 
complaints while on active duty.  

Psychiatric problems were not shown at separation or for 
years after service.

Review of post-service VA and private medical evidence shows 
that a VA psychiatrist diagnosed the veteran with combat-
related PTSD based on the appellant's uncorroborated Vietnam 
stressor events, which are similar to those previously 
reported above.  (See, VA outpatient report, dated in July 
2004). 

At the outset, the Board finds that the circumstances of the 
veteran's Vietnam service do not support a finding that he 
engaged in combat.  In reaching the foregoing determination, 
the Board observes that he did not receive any medals or 
awards denoting combat, nor does he allege that he "engaged 
in combat with the enemy," meaning he engaged in a fight or 
encounter with a hostile foe.  He alleges exposure to combat, 
in the form of hostile sniper attacks, but cannot provide 
specific enough dates or locations to allow verification of 
these attacks by JSRRC.  There is no allegation of any 
specific fight or battle at that time.  Nor, can he provide 
any names or dates of his fellow service comrades that were 
killed or wounded.  Therefore, the combat presumptions do not 
apply, and corroborating evidence of the alleged stressor is 
required.

Thus, as the Board has determined that there is no evidence 
showing the veteran engaged in combat with the enemy, there 
must be independent evidence verifying his reported in-
service stressors.  To that end, in July 2005, and in 
response to an April 2005 RO request, JSRRC confirmed that 
the veteran was assigned to the 581st Supply Company in Qui 
Nhon, Vietnam and reported to United States Army Command Qui 
Nhon.  While Daily Staff Journals reflect that Qui Nhon was 
attacked by hostile fire from January 30 to April 30, 1968, 
this was before the veteran's arrival date at the USA Depot 
in Qui Nhon on August 28, 1968.  There were no attacks 
reported after August 28th, 1968.  

Unfortunately, in this matter, the Board must find that there 
is no evidence supporting a finding that the veteran was 
exposed to a verified stressor event during service.  While 
he has been diagnosed with PTSD due to reports of an 
inservice stressor event, this diagnosis was invalid in the 
absence of any verification of the stressor.  There cannot be 
a valid diagnosis of PTSD based upon only an unverified 
allegation of stress.  In the absence of a stressor or a 
valid diagnosis of PTSD, the claim must be denied.  38 C.F.R. 
§ 3.304(f).

       Hypertension

The veteran contends that his service-connected diabetes 
mellitus caused him to develop hypertension.  

Service medical records, to include a July 1970 service 
separation examination report, do not refer to, or even 
suggest, the presence of any hypertension or elevated blood 
pressure readings during service.  

The post-service medical evidence on file reflects that the 
first clinical evidence of the veteran having hypertension 
was in September 2003, decades after the veteran was 
discharged from service.  (See, September 2003 VA outpatient 
treatment report, reflecting that the veteran had a previous 
medical history of hypertension).  

As there is no evidence of hypertension to a compensable 
degree within a year of the veteran's discharge from service, 
the presumption provisions of 38 C.F.R. 
§§ 3.307 and 3.309 are not applicable to the instant claim.  

Moreover, the diagnosed hypertension has not been linked by 
competent evidence or opinion to the veteran's period of 
service.  The evidence on file does not establish or even 
suggest such a relationship.

Regarding the question as to whether the veteran developed 
hypertension as secondary to his service-connected diabetes 
mellitus, there are opinions in support of and against the 
claim.  

Evidence in support of the veteran's secondary service 
connection claim includes only a January 2007 statement, 
prepared by R. K. S., M. D, the appellant's internist.  This 
doctor wrote a one-sentence, unsupported opinion on a 
prescription form that reads as follows:  "Dear Sir or 
Madam, The patient whose name appears above (the veteran) BP 
or HTN is a complication of his Diabetes."  (See, January 
2007 statement, prepared and submitted by R. K. S., M. D.).  
The Board finds Dr. R. K. S.'s January 2007 opinion to be of 
little probative value because there is no indication that in 
formulating this opinion the doctor reviewed the veteran's 
service medical records, and/or evaluated the appellant.  In 
addition, Dr. R. K. S did not provide any rationale 
whatsoever for his conclusion.  

Also of limited value is the December 2006 statement by a VA 
physician reading as follows:  

I am unable to determine if the 
hypertension was due to diabetes.  It is 
conceivable, but based on review of 
records since 2003, I was not able to 
clearly make the requested connection.  
It is possible that the diabetes did 
cause [the veteran] to develop HTN,  but 
I was not able to retrieve records beyond 
2003 for review.  

To the extent that the VA physician's opinion was offered to 
establish that the veteran's diabetes mellitus caused him to 
developed hypertension, the Board observes that it is 
speculative, and a finding of service connection may not be 
based on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2005); Obert v. Brown, 5 Vet. App. 30 
(1993) (A medical opinion expressed in terms of "may" or 
"might" also respectively implies "may or may not" and 
"might or might not," and, by itself, is too speculative to 
rise to the level of "at least as likely as not" or 
otherwise establish a factual position that is in relative 
equipoise).

The only definitive medical opinion involving a complete 
review of the record and examination of the veteran, does not 
favor the veteran's claim for service connection.  In the 
concluding paragraphs of the detailed report of an April 2006 
QTC examination performed for VA, the QTC doctor provides the 
following opinion:  "[t]he current diagnosis of hypertension 
is not related to the Diabetes because medically there is no 
pathophysiological relationship between the two conditions."  
(See, April 2006 VA QTC examination report).  A review of 
this report reflects that it was offered only after 
recitation of the veteran's entire medical history for 
hypertension, complete review of the claims file, and 
physical evaluation of the appellant.  For these reasons, 
this opinion is given great weight.
 
In conclusion, the Board finds the QTC examiner's April 2006 
opinion - that there is no pathophysiological relationship 
between diabetes mellitus and hypertension -to be the most 
probative as it was based on an entire review of the claims 
file, along with a physical evaluation of the appellant.  
Furthermore, the April 2006 QTC examiner's opinion is 
consistent with a December 2003 VA nurse practitioner's 
findings that the veteran experienced no complications 
directly due to his diabetes mellitus.  (See, December 2003 
VA Physician's Statement for Diabetes). 

In view of the foregoing reasons, the Board finds the April 
2006 QTC examiner's opinion to be the most probative in 
addressing the pertinent question before the Board - whether 
the veteran's hypertension is related to his service-
connected diabetes mellitus.  The Board finds that the April 
2006 QTC examiner's conclusion outweighs any other opinion of 
record.  The preponderance of the evidence is against the 
claim, and service connection for hypertension must be 
denied.
 

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied. 

Service connection for hypertension, to include as secondary 
to diabetes mellitus is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


